(2008)
FAUS GROUP, INC., Plaintiff,
v.
UNITED STATES, Defendant.
Slip Op. 08-100. No. 08-100.
United States Court of International Trade.
September 18, 2008.

FINAL JUDGMENT
DONALD C. POGUE, Judge.
In accordance with the Court's opinion and order in this matter, it is hereby
ORDERED that this case is dismissed with prejudice. Final judgment is entered for the Government as to all of Plaintiff's claims. On this date, final judgment is also entered in case No. 98-00360. Plaintiff has reserved the right to appeal as to its claim that the subject merchandise is properly classifiable under HTSUS Heading 4418 (as "builders' joinery"), and also under Subheading 4418.30.00 or, in the alternative, under Subheading 4418.90.40 (currently 4418.90.45).